65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Louis Virgil HENNEBERG, Sr., Appellant,v.Shirley QUICK, Individually and in her official capacity asClay County Assessor, Appellee.
No. 94-4059.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 10, 1995.Filed:  Aug. 21, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Louis Virgil Henneberg brought a 42 U.S.C. Sec. 1983 action against Clay County Assessor Shirley Quick.  Henneberg claimed his First and Fourth Amendment rights were violated when, allegedly at Quick's behest, two sheriff's deputies asked him to leave the Assessor's office, where he had gone to inquire about his property tax assessments.  Quick moved for summary judgment.  Finding no evidence that Quick was involved in the alleged deprivations, or that an official policy or custom led to Henneberg's removal from the office, the district court granted Quick's motion, and denied Henneberg's subsequent Federal Rule of Civil Procedure 59(e) motion to alter or amend the judgment.  Henneberg appeals.  Finding no error of law or fact, and given the district court's well-reasoned orders, we believe that an opinion would be of no precedential value and thus affirm.  See 8th Cir.  R. 47B.